Hill, J.
1. A testator may by his will make provision for his wife in lieu of dower and twelve-months support. And where such provision has been made, and accepted by the wife ■ after the husband’s death, such twelve-months support and dower will he barred. Civil Code (1910), §§ 4045, 5249; Chambless v. Bolton, 146 Ga. 735 (92 S. E. 204).
2. Accordingly, where a testator devised certain real estate to his wife during her life or widowhood, and provided that “ should my said wife marry or decide to take dower or a year’s support of my said estate, then in this event she is to have, no other interest in my said estate,” and where after the death of the testator the will was probated, and the executor assented to the legacy and turned it over to the wife, who accepted it and subsequently applied for twelvemonths support and dower in her husband’s estate, and the twelvemonths support was disallowed by the ordinary on caveat filed, and by the jury subsequently on appeal to the superior court, and the dower was likewise disallowed on the trial of the ease in the superior court, the trial court did not err in refusing a'new trial upon motion *679based solely on the usual general grounds, there being sufficient evidence to support the verdict.
Nos. 1865, 1866.
November 12, 1920.
Appeals. Before Judge Park. Morgan superior court. December 20, 1919.
M. 0. Few', for plaintiff. Williford & Lambert, for defendant.

Judgment affwmed.


All the Justices conaxvr.